Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-23-2008

Reyes-Vasquez v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4498




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Reyes-Vasquez v. Atty Gen USA" (2008). 2008 Decisions. Paper 55.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/55


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-49                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-4498


                           MAXIMO A. REYES-VASQUEZ,
                                              Appellant,
                                      v.

                     UNITED STATES ATTORNEY GENERAL;
                    EMBASSY OF THE REPUBLIC DOMINICAN;
                        REPUBLIC OF SANTO DOMINGO
                      __________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 07-cv-01460)
                     District Judge: Honorable A. Richard Caputo

                      ____________________________________

               Submitted on a Motion for Summary Affirmance Pursuant
                       to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 11, 2008

             Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                           Opinion filed: December 23, 2008


                                       OPINION


PER CURIAM

      Appellant Maximo A. Reyes-Vasquez, a federal prisoner, is currently serving a

term of imprisonment of 30 years at the Federal Correctional Institution – Allenwood in
White Deer, Pennsylvania. On March 7, 1991 a warrant for his arrest was issued by

Magistrate Judge Naomi Reice Buchwald of the United States District Court for the

Southern District of New York on charges of racketeering, drug trafficking and murder.

On July 10, 1997, the United States Embassy requested his extradition pursuant to the

Extradition Treaty between the United States and the Dominican Republic of June 19,

1909, 36 Stat. 2468.

       On August 12, 1997, President Leonel Fernandez of the Dominican Republic

signed a decree to extradite Reyes-Vasquez. He then was transported from the

Dominican Republic to the United States and placed under arrest. He pleaded guilty to

racketeering and conspiracy to commit murder, and was sentenced to a total term of

imprisonment of 30 years. He did not directly appeal his conviction and sentence, nor did

he file a timely collateral appeal under 28 U.S.C. § 2255. See Reyes v. United States,

2002 WL 975673 (S.D.N.Y. 2002) (denying petition for writ of mandamus), aff’d, United

States v. Reyes, 67 Fed. Appx. 35 (2d Cir. 2003).

       Relevant to the instant appeal, in August 2007, Reyes-Vasquez filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 in United States District Court for the

Middle District of Pennsylvania, challenging his extradition 10 years earlier from the

Dominican Republic. Following the filing of a Report and Recommendation by the

Magistrate Judge, the District Court dismissed the petition for lack of jurisdiction. See 28

U.S.C. § 2441(c)(3) (habeas corpus petitioner must allege that “[h]e is in custody in



                                             2
violation of the Constitution or laws or treaties of the United States”). Reyes-Vasquez

had contended only that he was unlawfully extradited in contravention of Dominican

Republic national law and not United States law. The District Court held that it must

abstain under the “state doctrine” from declaring that Dominican Republic laws were

violated by Reyes-Vasquez’s extradition. See Gross v. German Foundation Indus.

Initiative, 456 F.3d 363, 391 (3d Cir. 2006) (citing Banco Nacional de Cuba v. Sabbatino,

376 U.S. 398, 401 (1964)).

       Furthermore, individuals may not ordinarily challenge the interpretation of a treaty.

The extradition Treaty contained no express provision for an individual to challenge its

interpretation, and the Dominican Republic, by Presidential decree, expressly authorized

and consented to Reyes-Vasquez’s extradition, and did not object to his prosecution. See

United States v. Riviere, 924 F.2d 1289, 1300-1301 (3d Cir. 1991) (individuals have no

standing to challenge violations of international treaties in absence of protest by

sovereigns involved). Therefore, assuming that Reyes-Vasquez sought to challenge the

interpretation of the Treaty, rather than the interpretation of Dominican Republic law, he

also could not proceed with his claim.

       Last, any challenge to the validity of the treaty, see United States ex rel. Saroop v.

Garcia, 109 F.3d 165, 168 (3d Cir. 1997), would fail on the merits for the same reason.

President Fernandez’s actions were dispositive of the question of validity, id. at 170, in

that he signed the decree to extradite Reyes-Vasquez. Furthermore, there was no merit to



                                              3
Reyes-Vasquez’s claim of a “forcible abduction,” because a person is still subject to a

court’s jurisdiction in that case if the Treaty does not expressly prohibit forcible

abductions. Ker v. People of State of Illinois, 119 U.S. 436, 438-39 (1886). See also

United States v. Alvarez-Machain, 504 U.S. 655, 661 (1992) (power of court to try

individual is not impaired by reason of his having been brought within court’s jurisdiction

by force). Nor was there merit to his claim that he was not tried for the crime for which

he was extradited in violation of Article IV of the Treaty and United States v. Rauscher,

119 U.S. 407, 420 (1886) (extradited individual could only be tried for specific offenses

for which extradition was sought, pursuant to “rule of specialty”).1

         Reyes-Vasquez appeals.2 The U.S. Attorney General has filed a motion for

summary affirmance, which Reyes-Vasquez has opposed in writing.

         We will grant the government’s motion for summary action and summarily affirm

the order of the District Court dismissing the habeas corpus petition. Under Third Circuit

LAR 27.4 and I.O.P. 10.6, we may summarily dispose of an appeal when it clearly

appears that no substantial question is presented by the appeal. We have jurisdiction

under 28 U.S.C. § 1291. We have carefully reviewed the record, and we conclude that

the District Court properly addressed, analyzed, and disposed of the habeas corpus claims.


   1
     The rule of specialty is designed to guarantee the surrendering nation that the
extradited individual will not be subject to indiscriminate prosecution by the receiving
government, especially for political crimes. Saroop, 109 F.3d at 168 n.6 (citing Fiocconi
v. U.S. Attorney Gen., 462 F.2d 475, 481 (2d Cir. 1972)).
   2
       Reyes-Vasquez’s motion to proceed in forma pauperis is granted.

                                               4
In his opposition to the government’s motion for summary affirmance, Reyes-Vasquez

challenges the validity of President Fernandez’s action in extraditing him. He notes that

the President’s action was never upheld by the High Court of the Dominican Republic.

Nevertheless, we agree with the District Court that President Fernandez’s Decree No.

346-97 is an “official act of a foreign sovereign” within the meaning of the state doctrine,

see Gross, 456 F.3d at 391, and thus it is appropriate for United States federal courts to

abstain from declaring it invalid under Dominican Republic domestic law. See Banco

National, 376 U.S. at 401 (under act of state doctrine, American courts are precluded

from “inquiring into the validity of the public acts a recognized foreign sovereign power

committed within its own territory”). In Reyes-Vasquez’s case, whether President

Fernandez may lawfully authorize his extradition despite a prohibition under Dominican

Republic law is a question for the courts of the Dominican Republic. Id. at 416-18.

       Reyes-Vasquez also repeats his argument that, although he was extradited for drug

trafficking, he was prosecuted for murder. However, the United States Embassy’s

extradition request specifically noted that Reyes-Vasquez was being charged with, among

other things, one count of racketeering activity (murder) and one count of conspiracy to

traffic in cocaine. He subsequently pleaded guilty to a racketeering charge and

conspiracy to commit murder, both of which were included in the request for his

extradition. The District Court thus properly held that neither Rauscher, 119 U.S. 407,

nor Article IV of the Treaty, was violated. Although the extradition Treaty between the



                                              5
United States and the Dominican Republic, at Article IV, states that no person shall be

tried for an offense other than that for which he was surrendered, Reyes-Vasquez’s claim

focuses on the dismissal of the original indictment and the filing of a superseding

indictment. Although Reyes-Vasquez may have pleaded guilty to a superseding

indictment, the Treaty only protects him to the extent that he could not be tried for any

crime other than that for which he was surrendered, and he plainly was not.

       For the foregoing reasons, we will grant the government’s motion and summarily

affirm the order of the District Court dismissing the habeas corpus petition.




                                             6